Citation Nr: 0127549	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  96-09 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active military service from September 1972 
to November 1983 with additional periods of inactive service.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 1998, it was remanded to the St. 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  The case 
was returned to the Board in November 2001.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to notice and the duty to assist.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

Additional evidentiary development of the record is in order.  
The veteran has consistently reported an extended period of 
hospitalization during service (in 1974 or 1975) for 
hepatitis at the Amelia Earhart United States Air Force 
(USAF) Hospital in Wiesbaden, Germany.  The available service 
medical records document the veteran having reported in 
December 1979 that he had been hospitalized within the 
previous five years for hepatitis and that the 
hospitalization lasted for 35 days.  In January 1997, the 
veteran underwent VA compensation and pension evaluation for 
hepatitis-C.  The examiner explained that regarding the 
question as to whether the veteran's attack of acute 
hepatitis in 1975 represented this disease or not, the 
question was impossible to answer without serologic data from 
that time implying the disease.

The prior remands specifically instructed the RO to request 
the veteran's treatment records from the Amelia Earhart 
facility in Wiesbaden, Germany, for treatment in 1973 or 
1974.  Although the RO made an attempt to obtain those 
records, the request was returned as undeliverable.  
Apparently, the facility may not be known by the name given 
by the veteran.  However, there is or was a USAF hospital in 
Wiesbaden, Germany, and it is one of the hospitals listed by 
the National Archives and Records Administration as having a 
clinical record library, beginning in the early 1950s.  (See 
the National Archives and Records Administration web site at 
http://www.nara.gov/regional/mprcllib.html.)  Accordingly, on 
remand, the RO should once again attempt to obtain from the 
appropriate records repository the veteran's complete 
clinical record, including all laboratory work, of 
hospitalization for approximately 30 days at the USAF 
Hospital in Wiesbaden, Germany, at some period between 1973 
and 1975, inclusive.  If that records repository does not 
have the requested records, the RO should contact the USAF 
Hospital directly, after obtaining its correct mailing 
address from the National Archives and Records Administration 
(NARA), the Department of Defense (DOD), the Department of 
the Air Force (USAF), or any other appropriate source.  38 
U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45, 620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(c)(3)).

Secondly, copies of some of the veteran's VA laboratory 
records are partially illegible, in that part of the 
information in the records was not copied when the reports 
were copied.  Consequently, the RO should also obtain from 
the appropriate VA Medical Center (VAMC) new and complete 
copies of the veteran's laboratory work dated February 20, 
1995, April 17, 1995, May 30, 1995, and December 1, 1995.  

Furthermore, it appears that the veteran continues to receive 
treatment from VA for hepatitis-C.  The RO must therefore 
request copies of all VA treatment records of the veteran 
from 1996 to the present.

Finally, if, but only if, the veteran's service clinical 
records are obtained showing treatment for and diagnosis of 
hepatitis in service, the RO should schedule the veteran for 
an appropriate VA examination.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R § 3.159(c)(4)).  The 
purpose of the examination is to review the records and 
render a medical opinion as to the etiology of any current 
hepatitis disorder and whether it is related to injury or 
disease in service.  If not already of record, the 
examination must include serology and liver function tests to 
identify the type of hepatitis the veteran has.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Obtain from the appropriate records 
repository the veteran's complete 
clinical record, including all laboratory 
work, of hospitalization for 
approximately 30 days at the USAF 
Hospital in Wiesbaden, Germany at some 
period between 1973 and 1975, inclusive.  
If that records repository does not have 
the requested records, contact the USAF 
Hospital directly, after obtaining its 
correct mailing address from NARA, DOD, 
the USAF or any appropriate source.  

2.  Ask the veteran to identify the 
VAMC(s) where he has received treatment 
for hepatitis.  Request copies of all VA 
treatment records of the veteran from 
1996 to the present.  Associate all 
records received with the claims file.

3.  Obtain from the appropriate VAMC new 
and complete copies of the veteran's 
laboratory work dated February 20, 1995, 
April 17, 1995, May 30, 1995, and December 
1, 1995.  Verify their completeness and 
associate these copies with the claims 
file.

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, if, but only if, the veteran's 
service clinical records are obtained showing 
treatment for and diagnosis of hepatitis in 
service, the RO should schedule the veteran 
for an appropriate VA examination.  The 
purpose of the examination is to review the 
records and render a medical opinion as to 
the etiology of any current hepatitis 
disorder and whether it is related to injury 
or disease in service.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R 
§ 3.159(c)(4)).  The examiner should be asked 
to review the claims file and this remand in 
connection with the examination.  All 
necessary tests should be done.  
Specifically, serology and liver function 
tests should be done to identify the type of 
hepatitis, if any, the veteran may have, 
unless such tests are already of record and 
are sufficient to identify the type of 
hepatitis the veteran has.  The examiner 
should provide a diagnosis and etiology of 
the veteran's current hepatitis disorder, if 
any, and is asked to express an opinion as to 
whether it is at least as likely as not that 
the hepatitis disorder is related to a 
disease or injury of service origin.  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report, if 
required.  If the report does not include 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


